misrepresentation, or breach of contract, and that appellants had not
                 proven their damages. This appeal followed.
                             As an initial matter, appellants argue that the district court's
                 refusal to sanction respondents for not appearing at a calendar call,
                 refusal to admit certain evidence, and allowing respondents to supply
                 certain trial exhibits and use an interpreter were an abuse of discretion.
                 Appellants, however, did not request transcripts from either the trial or
                 any relevant hearings related to these issues, and nothing in the trial
                 court record provides any indication as to the grounds on which the
                 district court made these• determinations. Absent these transcripts, we
                 must assume that they support the district court's decisions such that we
                 cannot conclude that any abuse of discretion occurred in its resolutions of
                 these issues.   Cuzze v. Univ. & Cmty. Coll. Sys.,   123 Nev. 598, 604, 172

                 P.3d 131, 135 (2007); see also M.C. Multi-Family Dev., L.L.C. v. Crestdale
                 Assocs., Ltd., 124 Nev. 901, 913, 193 P.3d 536, 544 (2008) (indicating that
                 the district court's evidentiary decisions will not be disturbed on appeal
                 absent an abuse of discretion).
                             Appellants further assert that, with regard to the merits of
                 their claims, the evidence they provided proved their causes of action and
                 damages so that the judgment against them was improper. But based on
                 our review of the documents before us on appeal, we conclude that the
                 district court's findings are supported by substantial evidence and are not
                 clearly erroneous, Weddell v. 1120, Inc., 128 Nev. „ 271 P.3d 743,
                 748 (2012) (noting that factual determinations will be upheld when they
                 are not clearly erroneous and are support by substantial evidence, which
                 has been defined as that which a reasonable mind might accept as
                 adequate to support a conclusion), and that the district court did not err in

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) (947A    e
                      its legal determinations.    Id. (providing that the district court's legal
                      conclusions are reviewed de novo). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 1




                                              Pickering


                                                  J.                                       J.
                      Parragmrre                                  Saitta



                      cc:   Hon. Jerry A. Wiese, District Judge
                            Kenneth Dinkins
                            Tina Jackson
                            Elizabeth J. Foley
                            Eighth District Court Clerk




                            1 We have considered appellants' other arguments and conclude that
                      they lack merit and do not warrant reversal.

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A    4411r,